Motion Granted; Memorandum Opinion filed January 9, 2014 Withdrawn.
Vacated and Appeal Dismissed and Substitute Memorandum Opinion filed
February 13, 2014.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-13-00578-CV

                           R.F. BEARDEN, Appellant
                                         V.

          WALTON HOUSTON GALLERIA OFFICE, LP, Appellee

             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                       Trial Court Cause No. 959039

     SUBSTITUTE MEMORANDUM OPINION


      This is an appeal from a judgment signed April 17, 2013. On January 9,
2014, this court granted appellee’s motion to dismiss this appeal as moot. On
February 6, 2014, the parties filed a joint motion requesting this court withdraw its
January 9, 2014 opinion and vacate the trial court’s April 17, 2013 judgment. The
motion is granted.
      Accordingly, we vacate the judgment signed April 17, 2013, withdraw our
previous opinion, and dismiss the appeal. See Tex. R. App. P. 42.1.



                                             PER CURIAM



Panel consists of Justices Boyce, Christopher, and Brown.




                                         2